This is an appeal from a decree of a Probate Court in which title to land claimed by the plaintiff by right of adverse possession was determined to be in the defendant. The evidence is not reported; no report of material facts was requested and no voluntary findings of fact were made by the judge. The only question presented upon the record before us is whether the final decree fell within the scope of the pleadings. The defendant, in her answer by way of counterclaim, asserted her ownership in the land and prayed that a decree be entered establishing her title thereto. The entry of the decree imported a finding by the judge of every fact required to support it. Home Ins. Co. v. Marino, 359 Mass. 748 (1971). Herbits v. High-Speed Process Printing Corp. 1 Mass. App. Ct. 879 (1974), and cases cited.

Decree affirmed.